The petition for an order transferring this cause to the supreme court for a rehearing is denied. This order is not to be understood as an approval of that part of the opinion of the district court of appeal holding that the alleged defect in the bond accompanying the road petition cannot be questioned collaterally. We consider the bond sufficient for the reasons stated in the last paragraph of the opinion of the district court of appeal. Hence the question whether a material defect therein would make the proceeding void on the face of the record is not involved, and the part of the opinion relating to collateral attack is unnecessary to the decision. *Page 48